--------------------------------------------------------------------------------

Exhibit 10.61


STOCK PURCHASE AGREEMENT
 


THIS STOCK PURCHASE AGREEMENT (the "Agreement") is made and entered into as of
January 7, 2013 (the "Effective Date") by and between BioTime, Inc., a
California corporation having its principal place of business at 1301 Harbor Bay
Parkway, Alameda, CA 94502 (the "Company") and David D. Bohannon Organization, a
California corporation having an office at 60 Hillsdale Mall, San Mateo, CA
94403-3497 (the "Acquirer").
 
 
A.
The Company has agreed to issue, and the Acquirer has agreed to accept, Company
common shares, no par value to Acquirer in addition to base rent, as additional
consideration for the leasehold estate of the demised premises at 230
Constitution Drive, Menlo Park, California under a Lease of even date.



 
B.
The Acquirer and the Company desire to specify the terms and conditions of the
Company's issuance of such common shares;



THE PARTIES AGREE AS FOLLOWS:


1.
ISSUANCE OF SHARES; PURCHASE PRICE. The Acquirer hereby acquires and the Company
hereby issues to Acquirer 73,553 common shares, no par value (the "Shares") in
consideration of the leasehold estate in the Premises conveyed pursuant to the
Lease.  Upon issuance and delivery of the certificate(s) for the Shares, all
Shares shall be duly authorized and validly issued and represent fully paid
common shares of the Company'.

 
2.
CLOSING; DELIVERY

 
 
2.1.
The consummation of the transaction contemplated by this Agreement (a "Closing")
shall be held at such time and place as is mutually agreed upon between the
parties, but in any event no later  than fifteen (15) business days after the
Effective Date of this Agreement (the "Closing Date"). At the Closing, the
Company shall deliver to the Acquirer one or more certificates representing all
of the Shares, which Shares shall be issued in the name of the Acquirer or its
designee and in such denominations as the Acquirer shall specify.



 
2.2.
The Company's obligations to issue and deliver the stock certificate(s)
representing the Shares to the Acquirer at the Closing shall be subject to the
following conditions, which may be waived by the Company:



 
2.2.1.
the covenants and obligations that the Acquirer is required to perform or to
comply with pursuant to this Agreement, at or prior to the Closing, must have
been duly performed and complied with in all material respects; and

 
 
2.2.2.
the representations and warranties made by the Acquirer herein shall be true and
correct in all material respects as of the Closing Date.


 
1

--------------------------------------------------------------------------------

 
 
 
2.3.
The Acquirer's obligation to accept delivery of the stock certificate(s)
representing the Shares at the Closing shall be subject to the following
conditions, any one or more of which may be waived by the Acquirer:

 
 
2.3.1.
the covenants and obligations that the Company is required to perform or to
comply with pursuant to this Agreement, at or prior to the Closing, must have
been duly performed and complied with in all material respects;

 
 
2.3.2.
The Company shall have available under its Articles of Incorporation sufficient
authorized common shares to issue the Shares to the Acquirer; and



 
2.3.3.
the representation and warranties made by the Company herein shall be true and
correct in all material respects as of any Closing Date.



3.
RESTRICTIONS ON RESALE OF SHARES.



 
3.1.
Legends. The Acquirer understands and acknowledges that the Shares are
not  registered under the Securities Act of 1933 (the "Act") and that under the
Act and other applicable laws the Acquirer may be required to hold such Shares
for an indefinite period of time.  Each stock certificate representing Shares
shall bear the following legends:



"THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "ACT"). ANY TRANSFER OF SUCH SECURITIES SHALL BE
INVALID UNLESS A REGISTRATION STATEMENT UNDER THE ACT IS IN EFFECT AS TO SUCH
TRANSFER OR, IN THE OPINION OF COUNSEL REASONABLY ACCEPTABLE TO THE COMPANY,
SUCH REGISTRATION IS UNNECESSARY FOR SUCH TRANSFER TO COMPLY WITH THE ACT. THE
SECURITIES REPRESENTED HEREBY ARE SUBJECT TO THE TERMS OF THE STOCK PURCHASE
AGREEMENT, DATED AS OF JANUARY 7, 2013. A COPY OF THE AGREEMENT CAN BE OBTAINED
FROM THE SECRETARY OF THE COMPANY."


 
3.2.
Limits on Sales. The Acquirer agrees that if it decides to resell some or all of
the  Shares, it will do so only in an appropriate manner through orderly sales
executed through a top-tier brokerage firm, and based upon whether the shares
are registered or unregistered, i.e., on the NYSE.MKT or other national
securities exchange, or in a Rule 144A compliant transaction.  Subject to the
foregoing restrictions, the Acquirer may sell or resell the Shares in any lot
size, or at any volume, desired by the Acquirer.



 
3.3.
Further Limitations.  The Company shall not be required (i) to transfer on its
books any Shares that have been sold or otherwise transferred in violation of
any of the provisions of this Agreement or applicable securities laws; or (ii)
to treat as owner of such Shares or to accord the right to vote or pay dividends
to any purchaser or other transferee to whom such Shares shall have been so
transferred in violation of any of the provisions of this Agreement or
applicable securities laws.


 
2

--------------------------------------------------------------------------------

 
 
4.
REGISTRATION RIGHTS.



 
4.1.
The Company agrees to file with the Securities and Exchange Commission (the
"Commission"), as promptly as practicable using commercially reasonable efforts
and in any event within one hundred and twenty (120) days after the Closing Date
either (a) a prospectus supplement covering the issuance of the Shares to
Acquirer under the Company’s shelf registration statement on Form S-3, or (b) a
new registration statement under the Act on Form S-3 or other appropriate form,
so as to permit a non-underwritten public offering and resale of the Shares
under the Act by the Acquirer.  In the case of the filing of a new registration
statement, the Company agrees to diligently pursue making that registration
statement effective.  The Company will make commercially reasonable efforts to
notify the Acquirer of the filing of a prospectus supplement under Rule 424(b)
promulgated under the Act, or the effectiveness of the registration statement
covering the Shares within one (1) business day of the filing of the prospectus
supplement or receiving notice from the Commission declaring the registration
statement effective, but no later  than  the close of business (Pacific Time) of
the second business day after such filing or receipt of such notice from the
Commission.



 
4.2.
The Company shall notify the Acquirer as promptly as possible of any review
initiated by the Commission with respect to any such registration statement.



 
4.3.
The Company will maintain the registration statement or any post-effective
amendment thereto filed under this Section 4 effective under the Act until the
earliest of (i) the. date that none of the Shares covered by such registration
statement are  issued and outstanding, (ii) the date that all of the Shares have
been sold pursuant to such registration statement, (iii) the date the Acquirer
receives an opinion or counsel to the Company, which counsel shall be reasonably
acceptable to the Acquirer, that the Shares may be sold under the provisions of
Rule 144, (iv) the date that all Shares have been otherwise transferred to
persons who may trade such shares without restriction under the Act, and the
Company has delivered a new certificate or other evidence of ownership for such
securities not bearing a restrictive legend, or (v) the date all Shares may be
sold at any time pursuant to Rule 144 or any  similar provision then in effect
under the Act in the opinion of counsel to the Company, which counsel shall be
reasonably acceptable to the Acquirer (the "Effectiveness Period").



 
4.4.
All fees, disbursements and out-of-pocket expenses and costs incurred by the
Company in connection with the preparation and filing of the registration
statement and any prospectus supplement under Section 4.1 and in complying with
applicable securities and Blue Sky laws (including, without limitation, all
attorneys' fees of the Company) shall be borne by the Company.  The Acquirer
shall bear the cost of underwriting and/or brokerage discounts, fees and
commissions, if any, applicable to the Shares being registered and the fees and
expenses of their counsel.


 
3

--------------------------------------------------------------------------------

 
 
 
4.5.
The Company, at its expense, shall furnish the Acquirer with respect to the
Shares registered under the Registration  Statement such reasonable number of
copies of the registration statement, prospectus and prospectus supplement in
conformity with the requirements of the Act and such other documents as the
Acquirer may reasonably request, in order to facilitate the public sale or other
disposition of all or any of the Shares by the Acquirer, provided, however, that
the obligation of the Company to deliver copies of prospectus  or prospectus
supplement to the Acquirer shall be subject to the receipt by the Company of
reasonable assurances from the Acquirer that the Acquirer will comply with the
applicable provisions of the Act and of such other securities or blue sky laws
as may be applicable in connection with any use of such prospectus or prospectus
supplements.



 
4.6.
The Acquirer will cooperate with the Company in all respects in connection with
this Agreement, including timely supplying all information reasonably requested
by the Company (which shall include all information regarding the Acquirer and
proposed manner of sale of the Shares required to be disclosed in any
registration statement) and executing and returning all documents reasonably
requested in connection with the registration and sale of the Shares and
entering into and performing  their obligations under any underwriting
agreement, if the offering is an underwritten offering, in usual and customary
form, with the managing underwriter or underwriters of such underwritten
offering.  Nothing in this Agreement shall obligate the Acquirer to consent to
be named as an underwriter in any registration statement.



5.
REPRESENTATIONS AND ACKNOWLEDGEMENT OF THE COMPANY.



The Company hereby represents, warrants and covenants to the Acquirer as follow:
 
 
5.1.
Organization, Good Standing and Qualification.  The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of California and has all requisite corporate power and authority to carry
on its business  as now conducted and as presently proposed to
be  conducted.  The Company is duly qualified to transact business and is in
good standing as a foreign corporation in each jurisdiction in which the failure
to so qualify would have a material adverse effect on its business or
properties.



 
5.2.
Authorization.  The Company has full right, power, authority and capacity to
enter into this Agreement and to consummate the transactions contemplated
hereby, including the requirements for the use of Form S-3 for registration of
the Shares and has taken all necessary action to authorize the execution,
delivery and performance of this Agreement.  Upon execution and delivery, this
Agreement will constitute a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditor's rights and
remedies or by other equitable principles of general application from time to
time in effect.


 
4

--------------------------------------------------------------------------------

 
 
 
5.3.
Valid Issuance of Shares.  The Shares, when issued, sold and delivered in
accordance with the terms hereof for the consideration expressed herein, will be
duly and validly authorized and issued, fully paid and nonassessable and free of
restrictions on transfer other than restrictions on transfer under this
Agreement and applicable state and federal securities laws.

 
 
5.4.
Legal Proceedings and Orders.  There is no action, suit, proceeding or
investigation pending or threatened against the Company that questions the
validity of this Agreement or the right of the Company to enter into this
Agreement or to consummate the transactions contemplated hereby, nor is the
Company aware of any basis for any of the forgoing.  The Company is neither a
party nor subject to the provisions of any order, writ, injunction, judgment or
decree of any court or government agency or instrumentality that would affect
the ability of the Company to enter into this Agreement or to consummate the
transactions contemplated hereby.

 
6.
REPRESENTATIONS AND ACKNOWLEDGMENTS OF THE ACQUIRER.



The Acquirer hereby represents, warrants, acknowledges and agrees that:
 
 
6.1.
Investment. The Acquirer is acquiring the Shares for the Acquirer's
own   account, and not directly or indirectly for the account of any other
person.  The Acquirer is acquiring the Shares for investment and not with a view
to distribution or resale thereof, except in compliance with the Act and any
applicable state law regulating securities.



 
6.2.
Access to Information.  Acquirer has consulted with its own attorney,
accountant, or investment advisor as the Acquirer has deemed advisable with
respect to the investment and has determined its suitability for Acquirer.  The
Acquirer has had the opportunity to ask questions of, and to receive answers
from, appropriate executive officers of the Company with respect to the terms
and conditions of the transactions contemplated hereby and with respect to the
business, affairs, financial condition and results of operations of the
Company.  The Acquirer has had access to such financial and other information as
is necessary in order for the Acquirer to make a fully informed decision as to
investment in the Company, and has had the opportunity to obtain any additional
information necessary to verify any of such information to which the Acquirer
has had access.  Acquirer acknowledges that neither the Company nor any of its
officers, directors, employees, agents, representatives, or advisors have made
any representation or warranty other than those specifically expressed herein.

 
 
6.3.
Business and Financial Expertise. The Acquirer further represents and warrants
that it has such business or financial expertise as to be able to evaluate its
investment in the Company and purchase of the Shares.


 
5

--------------------------------------------------------------------------------

 
 
 
6.4.
Speculative Investment. The Acquirer acknowledges that the investment in the
Company represented by the Shares is highly speculative in nature and is subject
to a high degree of risk of loss in whole or in part; the amount of such
investment is within the Acquirer's risk capital means and is not so great in
relation to the Acquirer's total financial resources as would jeopardize the
personal financial needs of the Acquirer in the event such investment were lost
in whole or in part.



 
6.5.
Unregistered Securities.  The provisions of this Section 6.5 shall apply if the
Shares have not been registered under the Act at the time issued to
Acquirer.  Acquirer acknowledges that:



 
6.5.1.
The Acquirer must bear the economic risk of investment for an indefinite
period of time because the Shares have not been registered under the Act and
therefore cannot and will not be sold unless they are subsequently registered
under the Act or an exemption from such registration is available.  The Company
has made no    agreements, covenants or undertakings whatsoever to register any
of the Shares under the Act, except as provided in Section 4 above.  The Company
has made no representations, warranties or covenants whatsoever as to whether
any exemption  from the Act,  including, without limitation,  any exemption for
limited sales in routine  brokers'  transactions pursuant to Rule 144 under the
Act, will become available and any such exemption pursuant to Rule 144, if
available at all, will not be  available unless: (i) a public trading  market
then exists in the Company's common  stock,  (ii) the Company has complied with
the information  requirements  of Rule 144, and (iii) all other terms and 
conditions of Rule 144 have been satisfied.

 
 
6.5.2.
Transfer of the Shares has not been registered or qualified under any applicable
state law regulating securities and, therefore, the Shares cannot and will not
be sold unless they are subsequently registered or qualified under any such act
or an exemption therefrom is available. The Company has made no agreements,
covenants or undertakings whatsoever to register or qualify any of the Shares
under any such act. The Company has made no representations, warranties or
covenants whatsoever as to whether any exemption from any such act will become
available.



 
6.5.3.
The  Acquirer hereby certifies  that it is an "accredited investor" as that term
is defined in Rule 501 under the Act.



 
6.6.
Authorization.  The Acquirer has full right, power, authority and capacity to
enter into this Agreement and to consummate the transactions contemplated hereby
and thereby and has taken all necessary action to authorize the execution,
delivery and performance of this Agreement.  Upon execution and delivery, this
Agreement will constitute a valid and binding obligation of the Acquirer
enforceable against the Acquirer in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditor’s rights and
remedies or by other equitable principles of general application from time to
time in effect


 
6

--------------------------------------------------------------------------------

 
 
7.
TAX ADVICE.  The Acquirer acknowledges that the Acquirer has not relied and will
not rely upon the Company or the Company's counsel with respect to any tax
consequences related to the ownership, purchase, or disposition of the shares.
The Acquirer assumes full responsibility for all such consequences and for the
preparation and filing of all tax returns and elections which may or must be
filed in connection with the shares.



8.
NOTICES.  Any notice or other communication required or permitted hereunder
shall be in writing and shall be deemed to have been duly given on the date of
delivery if delivered personally or by facsimile, or one day, not including
Saturdays, Sundays, or national holidays, after sending if sent by national next
business day delivery service, or five days, not including Saturdays, Sundays,
or national holidays, after mailing if mailed by first class United States mail,
certified or registered with return receipt requested, postage prepaid, and
addressed as follows:

 
 
To the Company at:
BioTime, Inc.

1301 Harbor Bay Parkway
Alameda, CA 94502
Attention: Chief Financial Officer
Telephone: (510) 521-3390
Facsimile:   (510) 521-3389


 
To the Acquirer at:
David D. Bohannon Organization

Sixty 31st Avenue
San Mateo, CA 94403-3497
Attention: Chief Financial Officer
Telephone:  (650) 345-8222
Facsimile:   (650) 573-5457
 
9.
BINDING EFFECT. This Agreement shall be binding upon the heirs, legal
representatives and successors of the Company and of the Acquirer; provided,
however, that the Acquirer may not assign any rights or obligations under this
Agreement. The Company's rights under this Agreement shall be freely assignable.



10.
ATTORNEYS' FEES. If any action or proceeding or arbitration is commenced by
either party to enforce its rights under this Agreement or to collect damages as
a result of the breach of any of the provisions of this Agreement, the
prevailing party in such action or proceeding or arbitration, including any
bankruptcy, insolvency or appellate proceedings, shall be entitled to recover
all reasonable out-of-pocket costs and expenses, including, without limitation,
reasonable attorneys' fees and court costs, in addition to any other relief
awarded by the court or arbitrator.



11.
GOVERNING LAW. This Agreement shall be governed by and construed in accordance
with the laws of the State of California, United States of America.


 
7

--------------------------------------------------------------------------------

 
 
12.
INVALID PROVISIONS. In the event that any provision of this Agreement is found
to be invalid or otherwise unenforceable by a court or other tribunal of
competent jurisdiction, such invalidity or unenforceability shall not be
construed as rendering any other provision contained herein invalid or
unenforceable, and all such other provisions shall be given full force and
effect to the same extent as though the invalid and unenforceable provision was
not contained herein.



13.
COUNTERPARTS. This Agreement may be executed in any number of identical
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.



14.
AMENDMENTS. This Agreement or any provision hereof may be changed, waived, or
terminated only by a statement in writing signed by the party against whom such
change, waiver or termination is sought to be enforced.

 
15.
FUTURE COOPERATION. Each of the parties hereto agrees to cooperate at all times
from and after the date hereof with respect to all of the matters described
herein, and to execute such further assignments, releases, assumptions,
amendments of the Agreement, notifications and other documents as may be
reasonably requested for the purpose of giving effect to, or evidencing or
giving notice of, the transactions contemplated by this Agreement.



16.
ENTIRE AGREEMENT. This Agreement, and the Lease, constitute the entire agreement
of the parties pertaining to the Shares and supersede all prior and
contemporaneous agreements, representations, and understandings of the parties
with respect thereto.

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.
 

 
BIOTIME, INC.
             
By:
/s/ Michael D. West
 
Title:
Chief Executive Officer
             
DAVID D. BOHANNON ORGANIZATION
             
By:
/s/ Scott Bohannon
 
Title:
Senior Vice President

 
 
8

--------------------------------------------------------------------------------